Dear Auditor Schweich:
This office received your revised letter of August 11, 2011, submitting a fiscal note and fiscal note summary prepared under § 116.175, RSMo, for an initiative petition submitted by Kyle Neale, (version 2). The fiscal note summary that you submitted is as follows:
  Estimated lost revenue to state and local governmental entities resulting from this proposal's elimination of payment of taxes and fees for certain businesses would be significant (millions of dollars) with the total potential lost revenue being unknown.
Under § 116.175.4, RSMo, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the initiative petition or as the expression of any view regarding the objectives of its proponents.
                                                         Very truly yours,
                                                         CHRIS KOSTER
                                                         Attorney General *Page 1